DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a feature identification unit”, “a peripheral identification unit”, and “a position determining unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinshtein (US 20180108149).

As to claim 1, Levinshtein discloses a system for tracking one or more peripherals operable by a user in a real environment ([0059]), the system comprising: 
a camera (Fig. 1(60)), mountable upon the user (Fig. 1), operable to capture images of the real environment ([0020], [0022]); 
a feature identification unit operable to identify features in images belonging to a first set of images captured by the camera (Figs. 5, 6, [0078]); 
a peripheral identification unit operable to identify the image position of one or more peripherals in one or more images belonging to a second set of images captured by the camera (Fig. 5, [0096]); and 
a position determining unit operable to generate first position information for the camera in the real environment in dependence upon one or more of the identified features, and to generate respective second position information for the one or more peripherals relative to the camera in dependence upon the identified image position of the one or more peripherals ([0093]), 
wherein the first set of images and the second set of images captured by the camera are interleaved such that groups of one or more images from each set are captured in turn ([0095]), and 
wherein the position determining unit is operable to generate third position information identifying the position of the one or more peripherals in the real environment by combining the second position information corresponding to a given group of images in the second set of images with a function of the first position information corresponding to a group of images in the first set of images preceding the given group of images and the first position information corresponding to a group of images in the first set of images following the given group of images (Fig. 5, [0096]). 
As to claim 2, Levinshtein teaches the system according to claim 1, comprising a light source operable to illuminate the environment for at least a first set of one or more image capture frames ([0095]). 
As to claim 3, Levinshtein teaches the system according to claim 1, wherein the camera is operable to capture images of the peripheral when lights associated with the peripheral are illuminated ([0034] – [0035]). 
As to claim 4, Levinshtein teaches the system according to claim 1, wherein images are captured with different exposure times for different sets of one or more captured images ([0096]). 
As to claim 5, Levinshtein teaches the system according to claim 1, wherein the function is an average of the position information (Fig. 5). 
As to claim 6, Levinshtein teaches the system according to claim 1, wherein the position determining unit is operable to use a map of the environment to generate position information ([0047]). 
As to claim 7, Levinshtein teaches the system according to claim 1, wherein the position determining unit is operable to generate the third position information using the first position information corresponding to the group of images in the first set of images immediately preceding the given group of images and first position information corresponding to a group of images in the first set of images immediately following the given group of images (Fig. 5, [0096]). 
As to claim 8, Levinshtein teaches the system according to claim 1, comprising one or more hardware motion detectors associated with the camera for generating motion tracking information ([0061], [0066]). 
As to claim 9, Levinshtein teaches the system according to claim 1, wherein the camera is operable to capture a third set of images ([0096]). 
As to claim 10, Levinshtein teaches the system according to claim 9, wherein the first, second and third sets of images comprise groups of different respective numbers of images ([0096]). 
As to claim 11, Levinshtein teaches the system according to claim 1, wherein at least two of the groups comprise different numbers of images for each group (Fig. 5, [0096]). 
As to claim 12, Levinshtein teaches the system according to claim 9, wherein the groups belonging to at least one of the first, second and third sets of images comprise numbers of images which vary from group to group (Fig. 5, [0096]). 
As to claim 13, it is the operation performed by the apparatus of claim 1. Please see claim 1 for detail analysis.  

As to claim 15, it is a computer program stored on a non-transitory storage medium causing the apparatus of claim 1 to perform its function. Please see claim 1 for detail analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628